MEMORANDUM **
Don H. Haycock, an attorney, appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging California state trial and appeal court judges violated his civil rights in awarding attorneys fees to defendant in an action in which Haycock represented the plaintiff. We have jurisdiction under 28 U.S.C. § 1291. We review de novo dismissals for lack of subject matter jurisdiction. Bianchi v. Rylaarsdam, 334 F.3d 895, 898 (9th Cir.2003). We affirm.
The district court properly dismissed this action for lack of subject matter jurisdiction under the Rooker-Feldman doctrine, because Haycock’s claims constitute a de facto appeal from the state court judgment ordering his former client to pay attorneys’ fees. See Kougasian v. TMSL, Inc., 359 F.3d 1136, 1139 (9th Cir.2004).
Haycock’s May 21, 2004 Motion to Approve Standing under Fed.R.Civ.P. 17 is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.